Citation Nr: 1548928	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  07-33 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to September 10, 1984, for the grant of service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial rating in excess of 30 percent for PTSD prior to April 5, 2011.

3.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972 and from June 1976 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the VA RO that granted the Veteran's claim of entitlement to service connection for PTSD and assigned a January 2006 effective date.

The Veteran appeared at a hearing before the Board in July 2010, and a copy of the hearing transcript has been associated with the claims file.

This appeal has previously been before the Board, most recently in October 2013, when, in pertinent part, the Board granted an effective date of September 10, 1984, for the award of service connection for PTSD.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2014, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated the Board's October 2013 decision to the extent it denied entitlement to an effective date prior to September 10, 1984, for the award of service connection for PTSD and remanded the case to the Board.

The issues of entitlement to an initial rating in excess of 30 percent for PTSD prior to April 5, 2011, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to service connection for PTSD was received on September 10, 1984, and his claim was denied in an April 1985 rating decision.

2.  At the time of the Veteran's September 10, 1984 claim, the Veteran provided sufficient information to permit a meaningful inquiry of the service department to corroborate an alleged stressor.

3.  Official service records received in May 2006, in part, formed the basis of the grant of service connection for PTSD in the September 2007 rating decision on appeal.  

4.  The Veteran has had PTSD related to active service since September 10, 1984, at earliest, which is the date of receipt of his original claim for service connection for PTSD. 


CONCLUSION OF LAW

The criteria for an effective date earlier than September 10, 1984, for the award of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.411(a) (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes statements from the Veteran, service medical records, VA treatment records, and private treatment records.  The Veteran has not indicated that relevant evidence exists that has not been associated with the claims folder.  All appropriate due process concerns have been satisfied.  38 C.F.R. § 3.103 (2015).  The Veteran has been afforded the opportunity to present evidence and argument in support of his claim, and he has retained the services of a representative.  

Furthermore, the Court, in its November 2014 Joint Motion, did not identify any deficiencies with respect to the duties to notify and assist.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Earlier Effective Dates Generally

The Veteran has contended, for example in October 2007, that the effective date for the award of service connection for PTSD should be July 1982.  

Generally, the effective date of an award of disability compensation is the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the effective date is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  The "date entitlement arose" has been interpreted to mean the date when the claimant met the requirements for the benefits sought; this is determined on a "facts found" basis.  38 U.S.C.A. § 5110 (a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).

When service connection is granted based on a claim that has been finally denied and subsequently reopened by the submission of new and material evidence, the effective date is the date of VA receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r); Sears v. Principi, 16 Vet. App. 244 (2002), aff'd 349 F3d 1225 (2003).

A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim is any communication indicating intent to apply for one or more benefits.  An informal claim must also be in writing.  Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); see also Szemraj v. Principi, 357 F.3d 1370 (2004) (defining when the "identification" requirement of 38 C.F.R. § 3.155(a) is met). 

VA is required to look to all communications from the appellant, which may be interpreted as applications or claims, formal and informal, for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 Vet. App. 196 (1992).  The date of receipt is the date when a claim, information or evidence was received at VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).

When new and material evidence consists of a supplemental report from the service department, received before or after a decision has become final, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2015).  The service department records contemplated by the regulation include, in pertinent part, service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name.  38 C.F.R. § 3.156(c)(1) (2015).  Such records do not, however, include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the JSRRC, or from any other official source.  38 C.F.R. § 3.156(c)(2) (2015).  An award made based all or in part on such records is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later.  38 C.F.R. § 3.156(c)(3) (2015).

These provisions do not apply, however, to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

The effective date of an award in disability compensation granted pursuant to a "liberalizing law" may be up to one year prior to the date of receipt of application.  38 C.F.R. § 3.114(a).  PTSD was added to the rating schedule effective April 11, 1980, and this change constituted a "liberalizing law."  Such effective date cannot be earlier than the effective date of the act or administrative issue.  38 C.F.R. § 3.114(a)

Factual Background

The Veteran's first period of active duty was July 1968 to July 1972.  In March 1976, the Veteran underwent a VA neuropsychiatric examination, at which time the diagnosis was anxiety neurosis, but there was no evidence of a medical relationship to service.  In April 1976, the Veteran submitted a claim for entitlement to service connection for a nervous condition, and the RO denied this claim in May 1976.  The RO found that the Veteran's nervous condition was not incurred in service and did not manifest until March 1976.  The Veteran did not appeal this decision, and it became final.  

The Veteran entered into a second period of service in June 1976.  In November 1976, conversion reaction was diagnosed.  In October 1981, the Veteran reported experiencing nightmares and flashbacks to Vietnam combat.  A November 1981 psychology service note shows a diagnosis of delayed PTSD secondary to Vietnam combat experiences.  

On September 10, 1984, the Veteran filed a claim for service connection for "delayed stress syndrome & anxiety from his Vietnam service."  The Veteran received a VA examination in October 1984, at which time the examiner diagnosed chronic PTSD.  The VA examination report indicates that the Veteran reported stressor events during his Vietnam service including being close to barrages from the battleship New Jersey which the Veteran described as "terrifying."  The Veteran also reported being on Hill 691 where he was the only communicator, and he had to stand in an exposed position to use the radio and the hill took a lot of fire.  

An April 1985 rating decision denied the Veteran's September 10, 1984, claim.  In this decision, the RO acknowledged that the Veteran was in Vietnam for roughly two and a half months from August 6, 1969, to October 23, 1969, as a radio-telephone operator.  While the RO noted that a VA examiner diagnosed PTSD, the RO determined that this diagnosis was not supported by the evidence of record.  The Veteran did not appeal this decision, and it became final.  

In July 1992, the Veteran filed a petition to reopen his claim, and in December 1992, the RO denied his claim.  In December 1996, the Veteran again sought to reopen his claim, and he stated that his unit "had 3 rocket attacks; lost motor pool once; watched walk ins."  The Veteran indicated that he served with three companies in the United States Marine Corps, including Btry G, 3d, 12th Mar, 3d Mar (Rein), FMF.  The Veteran further indicated that he had served from September 1969 to May 1970 in various places including Vandegrift Combat Base, but stated that he moved often as a field radio back packer.  The Veteran also submitted service personnel records indicating that from August 7, 1969, to January 31, 1970, he served as a field radio operator with Btry G, 3d Bn, 12th Mar, 3d Mar Div (Rein) FMF.  

In February 1997, during a hearing before RO personnel, the Veteran testified as follows: "I watched rockets come in, you know, watching-what we call-aiding or walking them in-incoming.  You get bombed or shrapnel-or whatever... rocket from here to there."  When questioned about in-service stressful events, the Veteran testified that nighttime was hectic because of "the fire" and having to sleep "in bunkers with the whole top of the mountain shaking."  Furthermore, when asked about flashbacks, the Veteran testified that following his service in Vietnam, while he was still in service, he was awakened by loud thunder, jumped out of bed and grabbed a soldier from another bunk and yanked him down as he believed there to be an "incoming."

In December 1997, the RO denied the Veteran's December 1996 claim.  While the Veteran initiated an appeal, he failed to perfect such appeal, and the December 1997 decision thus became final.  See 38 C.F.R. § 20.302(b).  The Veteran sought to reopen his claim twice thereafter, and the RO denied these claims in April 2002 and June 2003.

The Veteran again sought to reopen his claim for service connection for PTSD on January 30, 2006.  In May 2006, the Veteran offered the following description of his stressors: "We got mortared (since I could see the rounds being walked in)," and "[t]he last one landed between the radiator and cable tow on a 5-ton in the motor pool."  Along with this statement, the Veteran submitted Command Chronology reports for the period of September 1 to September 30, 1969, and from August 1 to August 31, 1969, for the 3d Battalion, 12th Marines, 3d Marine Division (Rein), FMF.  These reports indicate that on August 15, "G" Battery, 3/12 was displaced from Calu to Vandegrift Combat Base, and that during the month, Vandegrift Combat Base was subject to four sporadic rocket attacks averaging six to 10 rockets per attack, and that damage was light with one jeep destroyed, one damaged, and 20 WIAs.  The reports also indicate that on September 1, 1969, Battery "G" 3/12 was displaced from Vandegrift Combat Base to Fire Support Base Gates, that "[s]poradic shellings of the Fire Support Bases during the month were generally ineffective because of the enemy's inaccurate fires," and that "[m]ost rounds landed outside the perimeter of the artillery batteries which reported the incoming."

In September 2007, the RO granted service connection for PTSD and assigned a January 2006 effective date.  In this rating decision, the RO indicated that the Veteran had furnished a stressor statement indicating that he was a radio operator in service in Vietnam and that he experienced mortar attacks.  The RO noted that service records confirmed that the unit that he was assigned was located on a base where rocket attacks occurred while he were assigned there.  The RO granted service connection, in part, on the basis of this verified in-service stressor.  

Analysis - Earlier Effective Date Based on Reconsideration

The Board finds that the official service department records provided in May 2006 were the type of records contemplated by 38 C.F.R. § 3.156(c).  Furthermore, as the Board noted in its October 2013 decision, the Veteran provided sufficient information at the time of his September 10, 1984 claim to allow VA to identify and obtain the Command Chronology records that provided, in part, the basis of the grant of his claim for PTSD in September 2007.  More specifically, the Board's October 2013 decision noted that the Veteran reported to the October 1984 VA examiner that he was under enemy fire while serving in Vietnam.  The Veteran's  personnel records showed participation in numerous campaigns and counteroffensives which should have prompted the RO to request further personnel records or the unit records of command chronologies.  The unit records later associated with the claims file thus warrant reconsideration of the Veteran's September 10, 1984 claim of entitlement to service connection for PTSD.

With a September 10, 1984, date of claim established based on reconsideration, the Board will next turn to the question of whether a still-earlier effective date may be assigned to the Veteran's award of service connection for PTSD.  In this case, the Board observes that the weight of the evidence does not support a finding that the Veteran submitted a formal or informal claim of entitlement to service connection for PTSD before September 10, 1984.  

With that said, the Board observes that in April 1976, the Veteran filed a claim for service connection for a nervous condition.  The Board acknowledges that the scope of a psychiatric disability claim includes any psychiatric disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Upon review of the evidence of record, however, the Board finds that the scope of the psychiatric disability claimed in April 1976 did not reasonably encompass a claim of entitlement to service connection for PTSD.  The Veteran did not identify or allege PTSD in any of his statements submitted in connection with this claim for service connection.  While the March 1976 VA neuropsychiatric evaluation diagnosed anxiety neurosis, it did not diagnose PTSD.  The medical evidence did not otherwise establish a diagnosis of PTSD at that time.  The Veteran did not report any traumatic events from service or relate the claimed disorder to any event in service.  Thus, while the Veteran raised a claim of entitlement to service connection for a nervous condition in April 1976, the Board finds that this claim did not reasonably raise a claim for service connection for PTSD.  As noted above, the Veteran's April 1976 claim of entitlement to service connection for a nervous condition was denied in May 1976, the Veteran did not appeal this decision, and it became final.  

The Veteran next submitted a statement indicating intent to apply for entitlement to service connection for PTSD on September 10, 1984, which the Board treats as his date of claim of entitlement to service connection for PTSD.  The Veteran's September 10, 1984, claim was received greater than one year from his separation from service, thus the proper effective date is the later of the date of claim or the date entitlement arose, which, in this case, is the date when the Veteran first met the criteria for a diagnosis with PTSD.  Even if the Board were to find that the first diagnosis of PTSD was as early as November 1981 (which would entirely leave aside the question of whether the Veteran had provided sufficient information regarding his stressors at this time), the proper effective date is the later of the Veteran's September 10, 1984, date of claim, or the November 1981 date of diagnosis with PTSD.  Thus, an effective date of September 10, 1984, and no earlier is warranted for service connection for PTSD.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.156(c)(3).  



Analysis - Earlier Effective Date Based on Liberalizing Law

While the Court, pursuant to its November 2014 Joint Motion, vacated the Board's October 2013 decision to the extent it denied entitlement to an effective date earlier than September 10, 1984, it did not take issue with the Board's reconsideration analysis, set forth in pertinent part above.  Instead, the Court indicated that the Board's October 2013 decision erred by failing to address the provisions of 38 C.F.R. § 3.114, which applies to grants of earlier effective dates based on liberalizing law.  

In this case, as of April 11, 1980, VA added a diagnostic code to the Rating Schedule specifically for PTSD.  This addition is a liberalizing law.  45 Fed Reg. 26,326 (1980); VAOPGCPREC 26-97 (July 16, 1997); Green v. Brown, 10 Vet. App. 111 (1997).  An effective date prior to the date of claim cannot be assigned under section 3.114 unless the claimant met all eligibility criteria for the liberalized benefit on April 11, 1980, and such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement."  VAOPGCPREC 26-97; see also McKay v. Brown, 9 Vet. App. 183, 186, 187-88 (1996) (one-year grace period gives claimants time to react after a change in the law, but the requirement of continuous disability does not apply when the liberalizing law has a retroactive effective date); Viglas v. Brown, 7 Vet. App. 1, 5 (1994) (section 5110(g) was intended to limit maximum amount of retroactive benefits recoverable to one year prior to the filing of an application).  In short, then, an effective date may be assigned that is one year earlier than the date of claim for PTSD, but only if it can be demonstrated the Veteran met all eligibility criteria on April 11, 1980.

As is discussed in greater detail above, the Board finds that as of April 11, 1980, the Veteran did not have a diagnosis of PTSD, but he instead had a diagnosis of anxiety neurosis.  The evidence of record shows that PTSD was first diagnosed in November 1981.  The Veteran's entitlement to service connection for PTSD arose, however, at the time of his September 10, 1984 claim, which is when the Veteran not only had a diagnosis of PTSD but also provided sufficient information regarding his in-service stressors.  Thus, the Board finds that the weight of the evidence does not support a finding that the Veteran met all eligibility criteria for service connection for PTSD as of the April 11, 1980 date of the liberalizing law.  Therefore, the Board finds that an earlier effective date pursuant to the provisions of 38 C.F.R. § 3.114(a)(3) is unavailable to the Veteran in this case.


ORDER

Entitlement to an effective date prior to September 10, 1984, for the grant of service connection for PTSD is denied.


REMAND

With regard to the Veteran's claims of entitlement to an initial rating in excess of 30 percent for PTSD prior to April 5, 2011, and entitlement to a TDIU, the VA RO has not undertaken the development that was directed in the Board's October 2013 Remand.  Given the time that has elapsed since the Board's Remand, for clarity, the Board's October 2013 remand and associated directives are included below.

Regarding the Veteran's claim for a higher initial rating for PTSD, the Veteran was granted a 100 percent rating for PTSD as of April 5, 2011.  Furthermore, the Board is granting an effective date for service connection for PTSD of September 10, 1984, and thus an initial rating as of that date must initially be assigned by the AOJ.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Therefore, the RO should assign an initial rating for the Veteran's service-connected PTSD for the time period from September 10, 1984 to April 4, 2011.

Also, in its December 2012 and October 2013 remands, the Board noted that, as reflected in a report of January 2008 VA examination for mental disorders, the Veteran had indicated that he had retired from employment in part because of his service-connected disabilities.  A claim for entitlement to total TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted in the Court's November 2012 Memorandum Decision, because TDIU is a part of the Veteran's overall claim for benefits rather than an independent and newly raised claim, the matter should be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with proper notice in accordance with the VCAA regarding his claim of entitlement to a TDIU, including the information and evidence needed to substantiate such a claim.  

2.  After completing all necessary development, adjudicate the issue of entitlement to an initial rating for the Veteran's service-connected PTSD for the time period from September 10, 1984 to April 4, 2011, and adjudicate the issue of entitlement to a TDIU.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


